Citation Nr: 1455691	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-30 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for pancreatitis.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to July 1986.  He has unverified service with the Air Force Reserves until 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2014, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record shows that the Veteran served in the Air Force Reserves from 1986 to 1991.  However, his periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) have not been verified.  This should be done.

The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to verify the Veteran's Reserves service dates. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates of the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).


2.  Then, readjudicate the issues remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




